Citation Nr: 1231028	
Decision Date: 09/11/12    Archive Date: 09/19/12	

DOCKET NO.  08-14 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for hiatal hernia and gastroesophageal reflux, currently rated as 30 percent disabling.

2.  Entitlement to an increased (compensable) disability evaluation for hemorrhoids.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Appellant and his spouse


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from August 1976 to August 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the VARO in Winston-Salem, North Carolina.  A review of the evidence of record reveals that the issues listed on the title page of this decision and additional issues were before the Board in June 2005.  A lengthy procedural history was discussed.  It was indicated that in August 2002 the Veteran expressed disagreement with ratings assigned for his hiatal hernia and gastrointestinal reflux and hemorrhoids, but this was received after the expiration of the one-year appeal period.  Therefore, this statement in August 2002 was construed as a new claim for an increased rating with respect to the disabilities.  In an April 2003 decision review of the decision, the RO essentially denied an increased rating for each of the aforementioned disabilities.  In a May 2003 VA Form 9, the Veteran expressed disagreement with the ratings assigned for the hiatal hernia and gastrointestinal reflux and for the hemorrhoids.  In a July 2003 rating decision, the disability rating for the hiatal hernia and gastrointestinal reflux was increased from 10 percent to 30 percent disabling.  The Veteran and his representative have asserted a high rating is in order and this issue therefore is still before the Board.

The appeal with regard to an increased rating for hemorrhoids is discussed in a REMAND at the end of the decision below.  It is REMANDED to the RO by way of the Appeals Management Center in Washington, D.C.  The Veteran will be notified should further action be required.




FINDINGS OF FACT

1.  Symptoms attributable to the Veteran's hiatal hernia and gastrointestinal reflux are reasonably productive of severe impairment of health.

2.  The impairment attributable to the Veteran's hiatal hernia and gastrointestinal reflux is not total and does not preclude the Veteran from tending to his basic daily needs.


CONCLUSION OF LAW

The criteria for a disability rating of 60 percent, but not more, for the Veteran's hiatal hernia with gastrointestinal reflux are reasonably met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.10, 4.20, 4.114, Diagnostic Code 7346 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1).  This notice is commonly referred to the VCAA notice as it came out of legislation titled the Veterans Claim Assistance Act of 2000 (VCAA).  The VCAA is codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (2011).

In a claim for increase, the VCAA requirement with regard to notice is the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effects that worsening has on employment and earning capacity, as well as general notice regarding how ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Here, the RO has sent the Veteran numerous VCAA letters over the years with regard to previous issues.  With regard to the issues before the Board in this decision, in May 2008, the Veteran was sent a letter with regard to his claim for increase and this satisfies the statute of requirements.  In fact, it goes beyond the requirements in that it provided him with the diagnostic criteria under which the extent of impairment caused by his disabilities were considered.

VA further has a duty to assist in developing a claim.  38 U.S.C.A. § 5013A; 38 C.F.R. § 3.159.  That is, VA must make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, the record contains several volumes of VA and private medical records, as well as the service treatment records.  Further, VA has accorded the Veteran examinations at various times, including one dated in May 2010.  The Board notes there has been no allegation that the examination was inadequate.  The Board finds that the examination report described the disability in sufficient detail so that the Board's "evaluation of the claimed disability [in this case, hiatal hernia and gastrointestinal reflux] will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board finds that the examination report is sufficiently detailed with recorded history and clinical findings. The examination was conducted by a medical professional, and the examination report reflects review of the prior medical record and the history of the disorder.  Therefore, the Board concludes that the Veteran was accorded an adequate examination in this matter.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Also, VA provided the Veteran with a travel board hearing at the Winston-Salem RO in May 2012.  The Veteran and his wife testified.

Accordingly, the Board finds that the duties to notify and assist have been met.  Thus, the Board finds no prejudice in proceeding with the issuance of a final decision at this time.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).

Pertinent Law and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations generally.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same disability or the same manifestations under various diagnoses is prohibited.  38 C.F.R. § 4.14.

Separate evaluations may be assigned for separate periods of time based on the facts found.    Hart v. Mansfield, 21 Vet. App. 505 (2007)  (Staged ratings are appropriate when the factual findings show distinct periods when the service-connected disability exhibits symptoms that would warrant different ratings); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  

A disability may require reevaluation in accordance with changes in a Veteran's condition.  It is also essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Markey v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  In determining whether a statement is credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498(1995).  

The Veteran's hiatal hernia and gastroesophageal reflux is rated under 38 C.F.R. § 4.114.  The regulation provides that ratings under Codes 7301 through 7929 and 7345, inclusive, will not be combined with each other.  Rather, a single rating will be assigned under the diagnostic code that reflects the predominant disability picture, with the elevation to the next higher rating where the severity of the overall disability warrants such an elevation.

Rather, a single rating will be assigned under the code that reflects the predominant disability picture, with elevation to the next higher rating where the severity of the overall disability warrants such evaluation.

Code 7346 provides for a 30 percent rating when there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  The next higher and maximum schedular rating of 60 percent is warranted for symptoms of pain, vomiting, materially loss and hematemesis over melena with moderate anemia, or other symptom combinations productive of severe impairment of health.

For the following reasons, the Board finds that the Veteran's symptoms have more nearly approximated the criteria for a 60 percent rating under Code 7346 throughout the appeal period.

The evidence reflects that the Veteran has been seen on numerous occasions over the years for multiple complaints.  He has been treated and evaluated for disabilities having no relationship whatsoever to the disabilities at issue in this decision.  Indeed, he is currently in receipt of combined 90 percent disability evaluation for all his disabilities.  In addition to the hiatal hernia and gastrointestinal reflux and the hemorrhoids, service connection is in effect for:  Asthma, rated as 60 percent disabling; bilateral cataracts, rated as 30 percent disabling; major depressive disorder, rated as 30 percent disabling; low back disability, rated as 20 percent disabling; bursitis of the left shoulder, rated as 10 percent disabling; bursitis of the right shoulder, rated as 10 percent disabling; left knee disability, rated as 10 percent disabling; right knee disability, rated as 10 percent disabling; and a number of other disabilities for which noncompensable ratings are in effect.  With consideration of the bilateral factor, a 90 percent combined rating has been in effect since November 2006.  The Veteran is also entitled to special monthly compensation under 38 U.S.C.A. § 114(k) and 38 C.F.R. § 3.350(a) on account of the loss of use of a creative organ from August 8, 2002.

Medical records pertaining primarily to the disability at issue include the report of a June 2003 esophagus and hiatal hernia examination.  The Veteran referred to problems with chest pain "like a virtual heart attack" and disability swallowing and a lot of heartburn over the past 6 or 7 years.  He had taken a number of different medications.  After extensive work up, including a number of tests, indications were esophageal motility disturbance (esophageal spasm).  The Veteran was taking Cardizem to try to release some of the problems.  He was also taking Aciphex for reflux.  He reported trouble swallowing, especially with some solids.  However, he never had complete obstruction.  He also reported having pain at times of liquids.  He referred to epigastric pain and chest pain.  There had been no hematemesis or melena.  He referred to reflux or regurgitation on an almost daily basis.  He also complained of nausea, but no vomiting.

On examination he was described as well developed.  Abdominal examination showed epigastric and right upper quadrant tenderness.  There was some tightness of the erectus abdominus.  No masses were felt.  Bowel sounds were normal.  The liver and spleen were not enlarged.  Diagnoses were:  Gastroesophageal reflux disease; and esophageal motility disturbance with esophageal spasm secondary to chest pain.

The record also contains several recent statements from Anthony M. Daniels, M.D., one of the Veteran's treating physicians.  In February 2008, the physician reported the Veteran had been followed by him since 2000 for multiple gastrointestinal complaints to include abdominal pain and diarrhea.  Extensive evaluation over the years resulted in objective findings of colitis which had resolved, as well as atypical chest pain.  The physician stated the chest pain was due to slightly elevated esophageal contractions, for which the Veteran had been on a calcium channel blocker for relief.  The Veteran also had hiatal hernia and small internal hemorrhoids documented.  The most recent visit was reported as having taken place in September 2007.  At that time the GI complaints were merely heartburn, atypical chest pain and of gastric discomfort.  The Veteran was currently taking Prevacid for his gastroesophageal reflux disease.  He had been on multiple proton pump inhibited therapies for his reflux disease with variable response.  The physician stated he had not been able to totally eliminate the reflux symptoms.

In May 2008 the physician indicated the previous evaluation of the esophagus in March 2007 showed the sphincter pressures of the esophagus were normal.  It was also noted that the Veteran had normal esophageal mobility.  The physician noted that symptoms resulting from hiatal hernia could exacerbate the Veteran's current complaints of severe burning chest pain and a sour taste in his mouth.  

The Veteran underwent esophagogastroduodenoscopic examination at a private facility in November 2009.  Findings included a small hiatal hernia in the distal esophagus.  The esophagus was otherwise endoscopically unremarkable.  The stomach showed multiple patchy areas of increased erythema as well as multiple small erosions in the gastric antrum.  The stomach was otherwise endoscopically unremarkable.  The duodenum was endoscopically unremarkable to the second portion.

Additional pertinent evidence of record includes the report of an esophagus and hiatal hernia examination by VA provided the Veteran in May 2010.  The Veteran continued to complain of persistent symptoms of indigestion and heartburn.  He was taking several different medications.  He also referred to a history of dysphasia and epigastric and esophageal distress.  He complained of heartburn several times daily.  There was no history of hematemesis or melena.  There were no signs of anemia.  His height was 65 inches and his weight was 196 pounds.  There was no sign of significant weight loss or malnutrition.  He had not worked for the past several years because of health problems that reportedly included knee and back difficulties that restricted his lifting and bending.  As for the esophageal motility disturbance, it was indicated there were no significant effects on his usual occupation and there was no negative impact on his usual daily activities.  The examiner stated the gastroesophageal reflux disease did not affect the Veteran's ability to work or perform his activities of daily living.

Of record is an April 2012 statement from Dr. Daniels who reported the Veteran had been followed at his clinic since at least 1996 for multiple gastroenterological complaints, to include abdominal pain, diarrhea, and reflux.  The Veteran had had an extensive work up over the years and had been found to have a parasitic infection (status post therapy in the past), Barrett's esophagus, colon polyps, and general hemorrhoids.  The Veteran had noted frequently bloody stools that had increased in volume over the past few months.  He also reported recurrent abdominal pain, likely due to irritable bowel syndrome.  He said that the pain varied in intensity and frequency, but had been chronic for at least the past 16 years.  The Veteran had required symptomatic care.  The physician commented that because of the long chronic nature of the pain and the previous unremarkable work up, "it is likely that he will require intermittent systematic therapy and behavior modification."

At the May 2012 hearing, the Veteran and his wife provided testimony as to the impact of his gastrointestinal symptoms on his ability to function.  The Board accepts that the Veteran and his wife are competent to report his various symptoms such as diarrhea and pain.  See Layno, supra.  The Veteran's wife testified that she was not a physician, but she knew that he had a great deal of discomfort and pain in the abdomen on a frequent basis.  She acknowledged that there "are no definitive answers of what has caused this."  (Transcript, page 4).  She expressed concern that erosions of the Veteran's esophagus were such that the next "erosion stage is cancerous."  (Transcript, page 5).  The Board notes that she herself has acknowledged she is not a doctor, and she is not competent to report that the erosions in the esophagus that the Veteran is experiencing are cancerous in nature.  These are predicated on various testing procedures and are not susceptible to lay observation.  See Jandreau, supra.  See also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  As noted elsewhere in this decision, it is the current level of impairment that is determinative of the evaluation to be assigned.

The Board assigns greater probative value to the VA examination reports and the statements from the Veteran's treating physician.  This evidence is more probative as it was prepared by skilled, neutral medical professionals after obtaining a medical history and conducting examination to the Veteran.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of the proceeding may affect the credibility of testimony).

The Board is impressed by the testimony of the Veteran and his wife as to the impact of his symptoms and his ability to function.  The Board has also given due consideration to the statements from the Veteran's longtime treating physician, Dr. Daniels.  The physician indicated most recently, in April 2012, that the Veteran's multiple gastroenterological complaints, to include abdominal pain, diarrhea, and reflux, had been chronic for at least the past 16 years and had required symptomatic care.  The VA examination accorded the Veteran in May 2010 resulted in findings that included no signs of significant weight loss or malnutrition.  Also, there were no signs of anemia.  Reference was made to esophageal dilation, dysphasia, and esophageal distress.  

A decision on an increased rating must be based on the evidence before the Board  and not be based on mere speculation regarding future symptoms.  

In sum, the Board finds that the Veteran and his wife have referred to various symptoms indicative of severe impairment of health and therefore the Board, particularly with the resolution of all reasonable doubt in the Veteran's favor, finds that the assignment of a 60 percent rating, the maximum rating available for the Veteran's disability picture is for assignment.  The Board notes that a higher schedular rating is not warranted under rating criteria.  Indeed, the Board notes that the 60 percent rating looks at various symptoms, to include material weight loss and hematemesis and melena with moderate anemia and those symptoms have not been demonstrated at the present time.  The Board is aware that the Veteran has been taking a number of different medications and is seen on a regular basis by Dr. Daniels and others for symptomatic care.  In view of the foregoing, the Board finds that the Veteran's disability picture, particularly with consideration of the lay evidence and the medical findings, most nearly approximates the criteria for a 60 percent rating under Code 7346.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), affirmed Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the equivalent disability and symptomatology and is found inadequate, then the second inquiry is whether the exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the disability picture meets the second step, then the third step is to refer the case to the Undersecretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.

The discussion above reflects that the symptoms of the Veteran's gastrointestinal disability are fully contemplated by the applicable rating criteria.  The symptoms of epigastric distress, dysphagia, regurgitation, pain, and the like, have all been addressed in the treatment notes and examinations during the appeal period and the Board has been able to compare the Veteran's symptoms with those listed in the criteria for 30 and 60 percent ratings.  Thus, consideration of whether the disability picture exhibits other related factors such as those provided by the regulations has "governing norms" is not required.  As for the impact on activities of daily living and work, examinations have shown that the Veteran is able to attend to his activities of daily living despite his impairment.  Accordingly, the Board finds referral for consideration of an extraschedular rating for the Veteran's gastrointestinal disability is not warranted.  38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to an increased rating for the Veteran's hiatal hernia and gastrointestinal reflux of 60 percent, but not more, is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

With regard to the claim for an increased rating for hemorrhoids, the record shows the Veteran has not been accorded an examination to evaluate the hemorrhoids for several years.  The Board believes that a current examination is in order based primarily on testimony of the Veteran and his wife as to the worsening of the disability.  This portion of the case is therefore REMANDED for the following actions:

1.  The RO should obtain the names and addresses of all medical care providers who treated the veteran for hemorrhoids.  After securing the necessary release, the RO should obtain copies of all outstanding records.


2.  The Veteran should be accorded an examination by a physician knowledgeable in proctology for the purpose of determining the current nature and extent of impairment attributable to the Veteran's hemorrhoids.  Any indicated studies, to include laboratory testing, should be accomplished. All clinical findings should be reported in detail. The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries associated with the hemorrhoid disability.

3.  Then, the RO should readjudicate the issue.  If the benefit sought is not granted to the Veteran's satisfaction, he and his representative should be furnished with a Supplemental Statement of the Case and be afforded an opportunity for response.  Then, if otherwise indicated, the case should be returned to the Board for further appellate consideration.

By this REMAND, the Board intimates no opinion, either legal or factual, as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


	                     ______________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


